DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1. Applicant's election with traverse of claims 1-25 in the reply filed on 02/01/2021 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because the species are not obvious variant. Therefore the requirement is still deemed proper and is therefore made FINAL. Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claim Objections
2.	Claim 18 is objected to because of the term “at least” as a wavelength conversion layer is shown on all of the plurality of the color areas. Appropriate correction/cancellation of the term is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over of TW 201830611 A in view of EP 339920 A1

Regarding claim 1: ‘0611 teaches in Fig. 1-2 about an organic light emitting display comprising: 
a first base substrate 10;
a plurality of organic light emitting diodes on the first base substrate (Implicit for OLED device , 20); 
an encapsulation layer on the plurality of organic light emitting diodes; and 
a plurality of first color conversion filters on the encapsulation layer, wherein the encapsulation layer comprises:
a first sub-inorganic layer on the plurality of organic light emitting diodes (Fig. 2, 111); 

an organic layer on the second sub-inorganic layer; and a third sub-inorganic layer on the organic layer (Fig. 2, 120, par 38).

‘0611 does not explicitly talk about a plurality of first color conversion filters on the encapsulation layer.

It is however well known to the skilled person to use color conversion filters on top of the encapsulation layer to modify the wavelengths of the emitted light (see e.g. ‘9920 fig. 5, par. 87-90).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine N’9920’s teachings to 0611’s  device to modify the wavelengths of the emitted light.



4. Claims 1-3,  5-14, 18-23 are rejected under 35 U.S.C. 103 as being obvious over Choi et al (US PGPUB 2018/0047800 A1 has foreign priority Aug 12, 2016).

Regarding claim 1: Choi teaches in Fig. 1A, 2B, 3A about an organic light emitting display comprising: 
a first base substrate BS1;

an encapsulation layer TFE on the plurality of organic light emitting diodes; and 
a plurality of first color conversion filters (Fig. 2B QD1, QD2) on the encapsulation layer, wherein the encapsulation layer comprises:
a first sub-inorganic layer (AL1 of CL1, Fig. 2B, 3A) on the plurality of organic light emitting diodes; 
a second sub-inorganic layer (AL2 of CL1, Fig. 2B, 3A) on the first sub-inorganic layer and having a refractive index different from a refractive index of the first sub-inorganic layer [0073]; 
an organic layer OL1 on the second sub-inorganic layer; and 
a third sub-inorganic layer CL2 on the organic layer (Fig. 2B).

Regarding claim 2: Choi teaches in [0077] wherein the refractive index of the second sub-inorganic layer is greater than the refractive index of the first sub-inorganic layer.

Regarding claim 3: Choi does not explicitly talk about wherein the refractive index of the second sub-inorganic layer is 1.5 to 1.57.

However Choi teaches in [0074] about changing the refractive index by changing nitrogen or oxygen to maximize the intensity of the reflected light having the particular wavelength range ([0075])

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization according to In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 5: Choi does not explicitly talk about wherein a thickness of the first sub-inorganic layer is 5000 A or more, and a thickness of the second sub-inorganic layer is 3000 A or less.

However Choi teaches in [0077] about the first thickness T1 may be about 127 nm and the second thickness T2 may be about 68 nm and the thickness may be adjusted.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization according to the teaching of Choi ([0075]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 6: Choi teaches in Fig. 3A further comprising an interlayer insulating layer between the plurality of organic light emitting diodes and the encapsulation layer, wherein the 

Regarding claim 7: Choi teaches in [0074] –[0077] wherein the interlayer insulating layer has a refractive index of 1.4 to 2.5 and a thickness of 1000 A or less.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization according to the teaching of Choi ([0075]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 8: Choi teaches in [0067] wherein the first color conversion filters comprise quantum dots.

Regarding claim 9: Choi teaches in Fig. 8A-8B and [0119] –[0121] further comprising a first capping layer and a second capping layer (CL6 , AL3_1, AL4_1)between the encapsulation layer and the plurality of first color conversion filters, wherein a thickness of each of the first capping layer and the second capping layer is 5000 A or less.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization according to In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 10: Choi teaches in [0119] –[0121] in view of Fig. 3A wherein a refractive index of the first capping layer is 1.55 to 1.65, a refractive index of the second capping layer is 1.4 to 2.0, and the second capping layer directly contacts the plurality of first color conversion filters.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization according to the teaching of Choi ([0075]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 11: In view of claim 2, Choi teaches in Fig. 3C wherein the encapsulation layer further comprises a fourth sub-inorganic layer AL3 on the third sub-inorganic layer AL4 , and
wherein a refractive index of the fourth sub-inorganic layer is greater than a refractive index of the third sub-inorganic layer.



Regarding claim 12: In view of claims 3 and 5 as explained above Choi teaches wherein the refractive index of the fourth sub-inorganic layer is 1.55 to 1.65 and a thickness of the fourth sub-inorganic layer is 3000 A or less.

Regarding claim 13: Choi teaches in Fig. 3A, 3C wherein the encapsulation layer further comprises:
a fifth sub-inorganic layer CL1 between the plurality of organic light emitting diodes and the first sub-inorganic layer; and
a sixth sub-inorganic layer CL2 between the organic layer and the third sub-inorganic layer.

Regarding claim 14: In view of claims 3 and 5 as explained above, Choi teaches wherein a thickness of each of the fifth sub-inorganic layer and the sixth sub-inorganic layer is 3000 A or less.

Regarding claim 18: In view of claim 1 and 11, Choi teaches all the limitations.

Regarding claim 19: Choi teaches in Fig. 4B wherein the plurality of color areas comprise a first color area, a second color area and a third color area, the first, second and third color areas being to emit light of different colors, and the plurality of organic light emitting diodes are in the first color area, the second color area and the third color area, respectively.

Regarding claim 20: Choi teaches in para [0089] wherein the plurality of organic light emitting diodes are to emit light of the same color.

Regarding claim 21: Choi teaches in Fig. 4B wherein the first color area is to output red light, the second color area is to output green light, the third color area is to output blue light, and each of the plurality of organic light emitting diodes is to emit blue light.

Regarding claims 22-23: Choi teaches in Fig 8A a filling layer PSA between the encapsulation layer and the wavelength conversion pattern.

5.  Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Choi et al (US PGPUB 2018/0047800 A1 has foreign priority Aug 12, 2016) in view of TW 201830611 A

Regarding claim 4: Choi does not explicitly talk about wherein a difference between the refractive index of the first sub-inorganic layer and the refractive index of the second sub-inorganic layer is 0.09 or less.

However Choi teaches in [0074] about changing the refractive index by changing nitrogen or oxygen to maximize the intensity of the reflected light having the particular wavelength range ([0075]) and ‘0611 teaches the feature in Fig. 2 para 39.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization according to In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

6. Claims 15 is rejected under 35 U.S.C. 103 as being obvious over Choi et al (US PGPUB 2018/0047800 A1 has foreign priority Aug 12, 2016) in view of EP 3236506 A1

Regarding claim 15: Choi in Fig. 2B and ‘6506 (Fig. 11, 7A in herein each of the plurality of organic light emitting diodes comprises:
a first electrode on the first base substrate;
a second electrode on the first electrode; and
a plurality of light emitting layers EML1, EML2 between the first electrode and the second electrode.

7. Claims 16-17 are rejected under 35 U.S.C. 103 as being obvious over Choi et al (US PGPUB 2018/0047800 A1 has foreign priority Aug 12, 2016) in view of EP 3339920A1

Regarding claims 16-17: ‘9920 teaches in Fig. 5 a third capping layer (LIRL) on the plurality of first color conversion filters (CCP1..CCP3); and
a plurality of second color conversion filters o(CF1-CF3) n the third capping layer.



8. Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Choi et al (US PGPUB 2018/0047800 A1 has foreign priority Aug 12, 2016) in view of EP 3339920A1

Regarding claims 24: In view of claims 9-10, Choi and ‘9920 teaches a first capping layer and a second capping layer between the wavelength conversion pattern and the filling layer, each of the first capping layer and the second capping layer having a refractive index greater than a refractive index of the filling layer.

9. Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Choi et al (US PGPUB 2018/0047800 A1 has foreign priority Aug 12, 2016) in view of TW 201830611 A

Regarding claim 25: Choi in Fig. 2B and ‘0611 teaches wherein the encapsulation layer comprises the first sub-inorganic layer, the second sub-inorganic layer, the organic layer, the third sub-inorganic layer and the fourth sub-inorganic layer that are sequentially arranged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897